ON REHEARING.
Mr. Justice Campbell
delivered the opinion of the court.
A rehearing has been granted at the request of both parties, the appellant having asked it of that part of our decision affirming the decree of the district court as to the reservoirs, and the appellees of that portion reversing it as to the ditches.
1. The appellant complains that we somewhat summarily disposed of that branch of the case pertaining to the reser*356voirs. We did so because at the time there seemed to be no occasion for much discussion, and, after additional argument, our former conviction is strengthened. This phase of the dispute is unaffected by any prior decree; and' in the case of The Water Supply and Storage Co. v. The Larimer & Weld Irrigation Co. et al., ante, p. 322, we have said concerning the appellant’s reservoirs all that is necessary, much of which is pertinent here. The determination of the trial court was upon conflicting evidence; and the record disclosing that there was evidence to justify the finding, it will not be disturbed.
2. Concerning the ditch branch of the controversy, we observe that the' case as made by the pleadings and evidence, and as argued upon the original hearing, turned upon the proper construction of the decree of April 11,1884. At said hearing' both parties conceded that it, taken in connection with the original decree of April 11, 1882, was the measure of their rights. Since then new counsel for appellees have appeared, and they try to shift the former position by attacking the decree.of 1884 as void because the decree of 1882 being the first judgment, and, as is claimed, it having settled the rights of the parties, the second one, purporting to do the same thing, is of no validity. In neither contention is there any merit.
In the first place, the appellees cannot now be allowed to change front. But if they were, though the general legal proposition announced be correct, it has, under the facts of this case, no aiDjDlication whatever; for the record clearly shows that the decree of 1882 did not even purport to determine the priority of the appellees’ ditch, but was intended to be only a conditional decree. The proceedings in which it was rendered were continued for further proof and further determination; and within the two years allowed by statute for a review thereof, either upon the same or additional testimony, the same court, in the same proceedings, with all the parties present, settled the very rights,—-as appellees themselves formerly admitted,—by what it specifically called *357a final decree, the meaning and effect of whose provisions it is the avowed object of the pending action to determine.
From this it is apparent, even if the decree of 1882 was, in form, absolute and unconditional, that it was within the jurisdiction of the court to change, modify, and correct its provisions. That under either, or both, of these decrees appellant’s ditch rights are superior, has been sufficiently shown in the foregoing opinion.
Another contention by appellees is that these conflicting rights have never been settled, and all that this court can now do is to remand the cause to the district court to proceed to a determination thereof. The point is that since (if adjudicated at all) appellees’ rights were determined by the decree of 1882 or 1884, or by both, and the rights of appellant by that of 1885, there was no contemporaneous adjudication, and as the facts upon which a decree in such proceedings must be rendered may be different at different times, the court had no jurisdiction to determine any of these rights at different times, and not until the evidence was all in, and then only by a single decree.
What was said hereinbefore we think a sufficient answer to this objection. We may add, also, that it is only too apparent from the record that, in so far as concerns the rights of these parties, the district court whose decrees purported to settle them had jurisdiction both of the subject-matter and of the parties, and that the several decrees were entered in the same proceedings, and, taken together, constitute the measure of these rights, and that in all its acts relating thereto the procedure of the court was regular and orderly.
Other questions discussed by counsel were sufficiently considered in the original opinion, and the same is, hr all respects, adhered to.